Citation Nr: 0510890	
Decision Date: 04/15/05    Archive Date: 04/27/05	

DOCKET NO.  00-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle dislocation, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1943 to April 1946. 

For good cause shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, explained to him who is responsible 
for submitting such evidence, and obtained and fully 
developed all of the evidence necessary for an equitable 
disposition of the claims. 

2.  Service connection has not been established for right ear 
hearing loss, and the veteran is not totally deaf in the 
right ear.

3.  The veteran's left ear hearing loss is manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz of 25, 45, 65, and 65 decibels, for an average 
pure tone threshold of 55 decibels.  

4.  The veteran has no more than moderate limitation of 
motion of the right ankle.  

5.  The residuals of the right ankle dislocation do not 
include instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected left ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, 4.87, Tables VI and VII, Diagnostic 
Code 6100 (2004).

2.  The criteria for a disability rating in excess of 
10 percent for residuals of a right ankle dislocation are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103, must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In the present case, by way of 
an August 2000 rating decision, the RO denied the claim for a 
compensable evaluation for left ear hearing loss.  In an 
April 2001 rating decision, a disability rating in excess of 
10 percent for residuals of a right ankle dislocation was 
denied.  It was not until after these rating decisions that 
the RO furnished notice of the VCAA to the veteran.  

Because VCAA notice with regard to the issues was not 
provided to the veteran prior to the initial adverse RO 
decisions, it can be argued that the timing of the notice 
does not comply with the expressed requirements of the law as 
found by the Court in Pelegrini.  

While the Court did not address whether, and, if so, how, the 
Secretary of VA can properly cure a defect in the timing of 
the notice, it did leave open the possibility that notice 
error of this kind may be nonprejudicial to a claimant.  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
the claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the veteran in this case.  
In the rating decisions referred to above, the March 2003 
statement of the case with regard to the right ankle, the 
May 2003 supplemental statement of the case with regard to 
hearing loss of the left ear, and the supplemental statement 
of the case with regard to both issues dated in 
November 2004, the RO informed the veteran of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
what party was responsible for obtaining what evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
May 2004 communication, the veteran was specifically informed 
of what the evidence had to show to support his appeal and 
how VA would help him obtain evidence for his appeal.  The 
Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made various attempts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The veteran has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  As a result of the Board remanding 
the decision in pertinent part in May 2004, the veteran was 
accorded special compensation examinations with regard to the 
issues on appeal in June 2004.  As a result, the Board 
believes there has been substantial compliance with the 
assistance provisions set forth in the laws and regulations.  
The veteran finds that the record as it stands contains 
adequate medical evidence to adjudicate the claims.  Thus, 
the requirements of 38 C.F.R. § 3.159 have been met.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk or prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The issues are ready for 
appellate consideration. 

Increased Ratings

The history of the veteran's disabilities has been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).



Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi¸ 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 
10 percent based on mechanic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC) and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 hertz, divided by 
4.  See 38 C.F.R. § 4.85.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  38 C.F.R. §§ 4.85(b), 4.87.  

Where service connection is in effect for only one ear, the 
nonservice-connected ear will be rated as normal (Level I), 
unless there is total deafness in the nonservice-connected 
ear.  38 C.F.R. § 4.85(f) (2004).  In such a situation, a 
maximum 10 percent evaluation is assignable.  38 C.F.R. 
§ 4.85 (Table VII).  In this case, the evidence of record 
does not indicate the veteran is totally deaf in the 
nonservice-connected right ear.  In fact, the evidence does 
not show pure tone thresholds meeting the requirements for 
any hearing loss disability of the right ear.  See 38 C.F.R. 
§ 3.385.

As noted above, the maximum schedular evaluation for 
service-connected hearing loss in one ear without evidence of 
total deafness in the nonservice-connected ear is 10 percent.  
In the instant case, the results of the post service 
evaluation in June 2004 showed an average pure tone threshold 
in the left ear of 50 decibels with speech recognition 
ability of 96.  This equates to Level I hearing in the left 
ear.  When this evaluation is applied to the appropriate 
table, with recognition of the nonservice-connected right ear 
being Level I, the combined percentage evaluation is 0.  See 
38 C.F.R. § 4.85.  As such, the veteran is not entitled to a 
compensable rating for his service-connected left ear hearing 
loss.

The Board notes that it does not question the veteran has 
problems with his hearing.  This is recognized by VA in the 
very fact that the veteran's hearing loss has been service 
connected.  However, as explained above, the outcome of this 
case is determined by the audiology results.  The only way 
for the veteran to warrant a compensable rating for the 
service-connected left ear hearing loss would be to meet the 
criteria for one of the following three scenarios:  (1) 
Service connection for hearing loss in the right ear; or (2) 
total deafness in the right ear; or (3) Level X or XI hearing 
loss in the service-connected left ear.  As none of these 
criteria have been met, the claim must be denied.  

Residuals of Right Ankle Dislocation

Historically, at the time of separation from service in 
April 1946, notation was made that the veteran had partial 
recurrent dislocation of the right ankle.  It was not 
considered disabling.  By rating decision dated in May 1946, 
service connection for dislocation of the right ankle was 
granted.  A 10 percent rating was assigned, effective 
April 24, 1946, the day following service discharge.  The 
ankle disability is rated under Diagnostic Code 5271, for the 
limitation of motion of the ankle.  Under that code, where 
there is moderate limitation of motion, a 10 percent rating 
is assigned.  Where there is marked limitation of motion, a 
20 percent rating is for assignment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  Full range of motion of the 
ankle is measured from 0 degrees' to 20 degrees' 
dorsiflexion, and 0 degrees to 45 degrees in plantar flexion.  
38 C.F.R. § 4.71, Plate II (2004).  In this case, a rating 
under Diagnostic Code 5270 is not for application, since 
ankylosis of the ankle has not been demonstrated.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2004).

The medical evidence of record with regard to treatment and 
evaluation of the right ankle includes the report of a rating 
examination accorded the veteran by VA in July 2002.  The 
veteran stated that at the end of basic training, he 
sustained an injury to the right ankle.  He experienced pain 
and swelling, but since he was due to ship out within a 
couple days, he did not receive treatment.  He claimed that 
about six weeks later an X-ray study was performed and he was 
informed he had an old fracture, but it did not require any 
surgery or treatment.  Following service he had been to a 
podiatrist and underwent three operations to straighten out 
claw toes of the fourth toe. 

On examination of the right ankle there was tenderness 
inferior to the lateral malleolus.  There was no midfoot 
tenderness.  The pertinent impression was follicle lateral 
ankle sprain in the military at the end of basic training, 
with no evidence that the ankle was ever dislocated.  X-ray 
studies of the right ankle at that time were interpreted as 
normal and described as unchanged since a study done in 
December 2000.  

Private medical evidence of record includes a November 2002 
statement from a podiatrist reporting he had seen the veteran 
over the past several years for a painful pinched nerve 
syndrome in the right foot.  The veteran reported to him that 
this was adjacent to the fourth metatarsal, which was 
reportedly fractured while in service.  

The medical evidence also includes the report of a rating 
examination accorded the veteran in June 2004.  The claims 
file was available and reviewed by the examiner.  The veteran 
claimed that, while on basic training, he jumped into an 8-
foot hole, and fractured his right ankle.  He did not know 
anything about dislocating the ankle.  He stated he went to a 
first aid station, but was initially told nothing was wrong.  
He claimed he later saw a physician in Europe for right ankle 
pain and was told that the right ankle had been fractured.  
However, he stated nothing was done to the ankle while in the 
military.  He underwent surgery to the right foot in the 
past, but not the ankle.  A second surgery on the foot about 
10 years previous was for a possible "growth."  He underwent 
another surgery five years prior to the present time 
apparently to straighten claw toes involving the fourth toe.  
Currently he denied ankle discomfort.  He was not taking any 
medication.  He denied any foot swelling or numbness.  He had 
not seen a podiatrist for the past two years.  

The right ankle was completely normal as compared to the 
left.  There was no swelling or tenderness.  No deformities 
were present.  Flexion was from 0 to 20 degrees, while dorsal 
flexion was from 0 to 45 degrees without pain.  The veteran 
displayed an active range of motion without the presence of 
weakness, fatigue, or incoordination.  There was tenderness 
on the dorsal surface of the midfoot. 

X-ray studies of the ankle were considered to be within 
normal limits.  There are no prior studies with which to 
compare.

A pertinent diagnosis was made of history of fractured right 
ankle, with no residuals, and with a notation that X-ray 
studies were normal.  

The medical record as a whole reflects that the preponderance 
of the evidence is against the claim of entitlement to a 
higher disability rating than the 10 percent assigned, which 
is the appropriate rating for moderate limitation of motion 
of the ankle.  The Board has considered the veteran's 
assertions of an increased level of disability associated 
with the service-connected right ankle disability.  However, 
the veteran's own statements at the time of VA examinations 
and findings of medical examiners do not support such a 
conclusion.  At the time of the most recent examination 
accorded the veteran by VA in June 2004, he denied any ankle 
discomfort at all.  It was indicated he was not taking any 
medication and he denied any foot swelling or numbness.  
While he gave a history of post service problems with the 
right foot, service connection is not in effect for a right 
foot disorder.  As for the ankle itself, the June 2004 
examination showed no swelling, no deformity, and no 
tenderness.  No weakness, fatigue, or incoordination was 
noted on motion.  While there was some motion restriction, 
the restriction demonstrated is not equivalent to more than 
moderate motion restriction recognized by the 10 percent 
rating currently in effect.  X-ray studies of the ankle have 
been interpreted as essentially normal.  Thus, there is no 
basis for a higher rating for the ankle disability under any 
other possible criteria.  


ORDER

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied.

Entitlement to a disability rating greater than 10 percent 
for residuals of right ankle dislocation is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


